DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Response filed on October 31, 2022, claims 1-17 are pending. No claims have been amended since the last stage of prosecution. Claims 1-15 were allowed. Claims 16-17 were rejected under 35 U.S.C. 102(a)(1) over Shapira, United States Patent Application Publication No. US 2016/0349835 A1. 

Response to Arguments
Applicant's arguments filed October 31, 2022 with regard to the art rejections to claims 16-17 have been fully considered but they are not persuasive. Applicant is contending that the Shapira reference (US 2016/0349835 A1) does not read upon the elements of independent claims 16, specifically with regard to the features of haptic rendering, object models comprising haptic device characteristics, and obtaining a real object model comprising second haptic device characteristics. (Applicant Remarks at pgs. 7-11). Similarly, Applicant is contending that Shapira also does not disclose the elements of independent claim 17, with regard to the use of a real object to be used for assisting haptics rendering of a modeled surface of a virtual object. (Applicant Remarks at pgs. 12-14).
The Office respectfully disagrees with the above conclusions. Applicant appears to take issue with the amount of disclosure within Shapira regarding the claim elements at issue, repeatedly stating “the only [feature] described within Shapira…” or that Shapira only describes haptic feedback a handful of times.  However, such allegations are not salient to the validity of the rejection grounds. Shapira clearly and explicitly discloses all the claim features at issue including haptic rendering (Figs. 1-5 and Abstract, generally, See also Background, [0001-0002], “A variety of mechanisms exist that provide haptic feedback in both AR and VR scenarios. For example, such mechanisms include haptic devices that are held by or attached to the user.”), virtual object models comprising haptic device characteristics (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “In various implementations, a synchronization component of the overall TAD-based VR system designates specific virtual objects or virtual surfaces within the immersive virtual environment that can be touched by the user as tactile virtual objects. Further, in various implementations, one or more tactile virtual objects may be tagged with various keywords such as soft, hard, wood, metal, plastic, fabric, wet, dry, ball, drink, etc. Using these predetermined keywords allows the TAD to select the most closely matching tactile feedback extension on the drone for presentation to the user in sync with the immersive virtual environment.),  obtaining a real object model comprising second haptic device characteristics (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “As summarized above, the TAD applies one or more autonomous mobile drones to create real-world real-time tactile feedback corresponding to real-time virtual events, real-time virtual characters, and real-time virtual object positions and motions while the user moves through a real-world space during an immersive VR experience”) and outputting the modified haptic device characteristics as a modified virtual object model for controlling the haptic device (Figs. 2-6, Detailed Description,[0029-0070], S570, “In various implementations, a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520.”).]
Similarly, Shapira also continues the anticipate claim 17 with regard to the feature of determining surface differences between a modeled surface of a virtual object and a modeled surface of a real object to be used for assisting haptic rendering of the modeled surface of the virtual object (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “In various implementations, a synchronization component of the overall TAD-based VR system designates specific virtual objects or virtual surfaces within the immersive virtual environment that can be touched by the user as tactile virtual objects. Further, in various implementations, one or more tactile virtual objects may be tagged with various keywords such as soft, hard, wood, metal, plastic, fabric, wet, dry, ball, drink, etc. Using these predetermined keywords allows the TAD to select the most closely matching tactile feedback extension on the drone for presentation to the user in sync with the immersive virtual environment.”). In fact, Shapira explicitly discusses use of real object to provide or assist in haptic rendering (See Figs. 5-6, Detailed Description, [0035-0070]).   
For the foregoing reasons, the rejection grounds to claims 16-17 are maintained and anticipated by the Shapira reference. No new art is cited at this time. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapira, United States Patent Application Publication No. US 2016/0349835 A1. 

Regarding claim 16, Shapira discloses a method to facilitate haptic rendering of a virtual object on an assisting real object (Figs. 1-5 and Abstract, generally, See also Background, [0001-0002], “A variety of mechanisms exist that provide haptic feedback in both AR and VR scenarios. For example, such mechanisms include haptic devices that are held by or attached to the user.”), the method comprising: 
 obtaining a virtual object model comprising first haptic device characteristics defining haptic actuations by a haptic device for haptic rendering of a surface contour or texture of the virtual object (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “In various implementations, a synchronization component of the overall TAD-based VR system designates specific virtual objects or virtual surfaces within the immersive virtual environment that can be touched by the user as tactile virtual objects. Further, in various implementations, one or more tactile virtual objects may be tagged with various keywords such as soft, hard, wood, metal, plastic, fabric, wet, dry, ball, drink, etc. Using these predetermined keywords allows the TAD to select the most closely matching tactile feedback extension on the drone for presentation to the user in sync with the immersive virtual environment.);
obtaining a real object model comprising second haptic device characteristics defining haptic actuations by the haptic device for haptic rendering of a surface contour or texture of the assisting real object (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “As summarized above, the TAD applies one or more autonomous mobile drones to create real-world real-time tactile feedback corresponding to real-time virtual events, real-time virtual characters, and real-time virtual object positions and motions while the user moves through a real-world space during an immersive VR experience”); 
forming modified haptic device characteristics by modifying the first haptic device characteristics in dependence on the second haptic device characteristics, the modified haptic device characteristics defining haptic actuations by the haptic 31 of 33Attorney Docket No. 1009-4975 / P051208US02 device for haptic rendering of the surface contour or texture of the virtual object on the surface contour or texture of the assisting real object (See Figs 2-6, Detailed Description, [0029-0070], “This enables the TAD 200 to position one or more objects or surfaces (e.g., textured surface 240, and robotic hand 250) relative to the user to provide the aforementioned tactile feedback upon contact or interaction with the user. Further, objects such as the robotic hand 250 may be coupled to members or rods 230 that may rotate, translate, extend, contract, etc., in multiple dimensions relative to rod 220 to assist the TAD 200 in accurately positioning such objects and surfaces relative to the user.”); and
outputting the modified haptic device characteristics as a modified virtual object model, for controlling operation of the haptic device (Figs. 2-6, Detailed Description,[0029-0070], S570, “In various implementations, a virtual environment update module 570 operates throughout the immersive virtual environment session to perform real-time updates to the immersive virtual environment based on user interaction with the immersive virtual environment and any tactile virtual extensions of the TADs 520.”).

Regarding claim 17, Shapira discloses a method of operating a haptic device (Figs. 1-5 and Abstract, generally, See also Background, [0001-0002], “A variety of mechanisms exist that provide haptic feedback in both AR and VR scenarios. For example, such mechanisms include haptic devices that are held by or attached to the user.”), the method comprising: 
determining surface differences between a modeled surface of a virtual object and a modeled surface of a real object to be used for assisting haptic rendering of the modeled surface of the virtual object (Fig. 5, S550/560/570; Detailed Description, [0035-0060], “In various implementations, a synchronization component of the overall TAD-based VR system designates specific virtual objects or virtual surfaces within the immersive virtual environment that can be touched by the user as tactile virtual objects. Further, in various implementations, one or more tactile virtual objects may be tagged with various keywords such as soft, hard, wood, metal, plastic, fabric, wet, dry, ball, drink, etc. Using these predetermined keywords allows the TAD to select the most closely matching tactile feedback extension on the drone for presentation to the user in sync with the immersive virtual environment.”); and
 controlling, with respect to movement of the haptic device on the actual surface of the real object, actuation of one or more haptic actuators of the haptic device according to the surface differences, to simulate the modeled surface of the virtual object on the actual surface of the real object (See Figs. 5-6, Detailed Description, [0035-0070], “As mentioned above, the sensor and tracking capabilities of the TAD are synchronized to the immersive virtual environment. In various implementations, this enables one or more of the TADs to optionally pick up and deposit real-world objects in positions to enable or cause contact with the user (or to otherwise pass real-world objects to the user). In other words, in various implementations, the TAD can pick up and drop or otherwise position actual objects in locations that user can pick up or otherwise interact with those objects. For example, if a user reaches out to touch or pick up a virtual object, the autonomous drone may drop or position a real version of that virtual object, or some real analog of the virtual object sufficient to provide tactile feedback to the user.”).


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 10, the prior art of record does not show a method executed by a controller, or a controller for modifying a virtual object model comprising:
acquiring a virtual object model representative of a virtual object; 
acquiring at least one real object model, each representative of a respective real object;
selecting the real object model which best matches, according to at least one matching criteria, with the virtual object model;
 forming a modified object model by modifying at least part of the virtual object model with respect to at least part of the selected real object model, to compensate for differences between the virtual object model and the selected real object model; and
 providing the modified virtual object model to a haptic device, thereby enabling the haptic device to actuate on the respective real object represented by the selected real object model according to the modified virtual object model.

The remaining dependent claims 2-9 and 11-15 are dependent off of claim 1 or claim 10 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWIN XIE/Primary Examiner, Art Unit 2626